Citation Nr: 0831570	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to January 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his September 2005 substantive appeal, the veteran 
requested a hearing before a Veteran's Law Judge (VLJ) at the 
RO.  He was scheduled for a travel board hearing in August 
2008, but he failed to appear and did not attempt to 
reschedule.  His request for a hearing is considered 
withdrawn.


FINDINGS OF FACT

Hearing loss was not manifested in service or for many years 
thereafter and has not been shown to be otherwise related to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  Additional notice was sent in 
a March 2006 letter, and the claim was readjudicated in an 
October 2006 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§1110 and 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers hearing loss as a result 
of noise exposure in service.  Specifically, he claims that 
he was exposed to aircraft engine noise in his job as a 
helicopter pilot when ear protection was not usually worn so 
as not to interfere with communications during flights.  He 
reports that he has experienced hearing loss continuously 
since leaving service, although it has worsened markedly in 
the last 5 to 10 years.  

The evidence shows the veteran underwent several audiologic 
examinations in service.  At a pre-induction physical in 
November 1965, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

10 (15)
LEFT
0 (15)
0 (10)
5 (15)

30 (35)

The veteran underwent an audiologic evaluation in March 1967, 
in which pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
10 (20)
15 (20)

Speech recognition ability was not noted at either 
examination.  

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The veteran's service medical records show that he was 
treated for cold symptoms in February 1968, when he 
complained of sharp pain in his ears.  He was medically 
restricted from flying that month.  

The veteran underwent an audiogram in December 1968, which 
showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
0
10
LEFT
5
5
10
10
20

At his separation physical examination in December 1969, the 
veteran reported that he experienced high-frequency hearing 
loss.  His pure tone thresholds at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
5
5
5
5
5

The record shows that immediately after discharge, the 
veteran was a member of the Kansas Army National Guard 
(ARNG).  He underwent an audiologic evaluation in September 
1970 in which pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5

5
LEFT
0
5
10

20

Thus, the evidence shows that the veteran's hearing was 
normal in both ears at the time he entered service and at 
separation.  Although his hearing thresholds fluctuated 
somewhat, they remained within normal limits throughout his 
time in service and for at least several months afterward.  
The Board acknowledges that the veteran's pure tone threshold 
at 4000 Hz in his right ear was 35 decibels (when converted 
to ISO-ANSI standards) in November 1965.  Although this 
threshold does not meet the requirements of a hearing loss 
disability as defined by 38 C.F.R. § 3.385, the Board 
recognizes that the threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  
However, the veteran did not enter active service until April 
1967, approximately 18 months after that measurement was 
taken.  The audiogram conducted in March 1967 shows that his 
hearing at 4000 Hz was normal by the time he entered service.

The veteran submitted the results of a private audiologic 
evaluation in May 2001.  Results of the puretone audiometry 
test were presented in the form of a graph and were not 
numerically recorded.  The Board cannot interpret the graph, 
and so the results of the puretone test are not taken into 
consideration.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
examiner diagnosed mild to moderate sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  

The veteran underwent a VA audiologic evaluation in February 
2004.  The veteran reported that he was exposed to noise from 
firearms and machine guns in service without the use of 
hearing protection, and to helicopters and aircraft engines 
with hearing protection.  He reported that as a civilian he 
was exposed to noise from firearms, aircraft engines, power 
tools, and lawn tools, and that hearing protection was not 
used.  He stated that the onset of his hearing loss was 
gradual and had become very noticeable 5 to 10 years earlier.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
60
LEFT
30
35
50
75
70

Speech recognition ability was 100 percent in both ears. 

The examiner diagnosed sensorineural hearing loss that was 
mild to moderately-severe in the right ear and mild to severe 
in the left ear.  Based on the date of onset reported by the 
veteran, the examiner opined that his hearing loss was not 
related to service.  She further noted, however, that the 
veteran's service medical records were not available for 
review and her opinion was therefore speculative.  Given 
that, the probative value of the opinion is diminished.  
Madden v. Gober. 125 F.3d 1477(Fed. Cir. 1997).  

In August 2006, the veteran underwent another VA examination 
in which the provider reviewed the entire record, including 
the service medical records and the February 2004 
examination.  At that time, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
60
LEFT
30
35
50
80
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The examiner noted that all of the veteran's in-service 
audiometric examination data showed normal hearing, except 
for "mild loss" in the left ear at 4000 Hz on the November 
1965 examination.  She stated that test reliability allows 
for a 5 decibel shift so "this is assumed normal since 
subsequent tests reveal normal hearing."  

The examiner cited a medical treatise which found that "once 
the exposure to noise is discontinued, there is no 
significant further progression of hearing loss as a result 
of the noise exposure."  ROBERT DOBIE, MEDICAL-LEGAL 
EVALUATION OF HEARING LOSS 161 (Thomson Delmar Learning 
2001).  She concluded that the veteran's hearing loss is not 
related to service, based on the fact that his hearing was 
normal before and after service, the relatively recent date 
of onset of hearing loss as reported by the veteran, and the 
medical research available. 


After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's hearing loss is not related 
to his service.  While the veteran does have a current 
bilateral hearing disability as defined by VA regulations, 
the evidence does not show that this condition is related to 
his service.  As noted above, the veteran's hearing was 
normal at induction and separation and remained within normal 
throughout his time in service.  The Board acknowledges that 
the veteran reported high-frequency hearing loss at his 
separation physical examination in December 1969, and the 
veteran is competent to describe the symptoms he has 
experienced.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the objective evidence from that examination does 
not show impaired hearing at any frequency.  Furthermore, 
there is no evidence of continuous symptomatology since 
service.  No hearing loss was shown on his ARNG physical 
examination 8 months after his discharge, and the earliest 
indication of hearing loss is from May 2001, more than 30 
years after the end of the veteran's service.  That there is 
no record of complaint of or treatment for hearing loss for 
many years after service weighs against a finding of service 
connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the more probative medical opinion of record as to 
the etiology of the veteran's hearing loss expressly rejects 
a causal relationship between the hearing loss disability and 
his time in service.  Without a medical opinion linking the 
veteran's current disability to his service, there is no 
basis for granting service connection.  

The Board acknowledges the medical treatise evidence 
submitted by the veteran's representative in which a 
researcher found that occupational noise-related hearing loss 
may occur yet not become apparent until middle age, "when 
occupational noise exposure has ceased but age-related 
threshold shifts are added to prior noise induced shifts, 
resulting in clinically significant impairment."  Robert 
Dobie, The Burdens of Age-related and Occupational Noise-
Induced Hearing Loss in the United States (Abstract), 29(4) 
EAR & HEARING, 565-577 (2008).  In the present case, however, 
there is no uncertainty as to whether the veteran's hearing 
loss may have begun in service.  Medical evidence, in the 
form of numerous audiograms performed before, during, and 
after service, clearly establishes that the veteran's hearing 
loss did not begin in service.  Moreover, the evidence shows 
that his hearing thresholds did not shift upward in service, 
as none of his pure tone thresholds was higher at separation 
than at induction.  

The Board also acknowledges the submission of a medical 
journal abstract which suggests that noise exposure combined 
with jet fuel exposure may cause an increased risk of hearing 
loss.  Laura R. Kaufman et al., 47(3) Effects of Concurrent 
Noise and Jet Fuel Exposure on Hearing Loss, (Abstract), 
JOURNAL OF OCCUPATIONAL & ENVIRONMENTAL MEDICINE 212-218 
(2008).  Although this abstract does constitute medical 
treatise evidence, it does not discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998).  Furthermore, as previously noted, 
the evidence shows that, whatever the veteran's exposure to 
jet fuel in service may have been, he did not have hearing 
loss in service. 

In conclusion, the preponderance of the evidence is against a 
finding of service connection for the veteran's hearing loss 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


